"-‘~

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA
UNITED S'I`ATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Cornmitted On or Aiter November l, 1987)

SALVADOR AYALA REYES ()l)
Case Number: l 8CR4102~AJB

 

 

 

  

 

 

 

 

 

 

 

 

 

Keith Howard Rutman ,_ en t
Defendant’s Attorney §; §§ § jam §§
REGIsTRATIoN No_ 80093298 ' s sss st sss
m _
NUV
THE DEFENDANT: 2 9 2018
pleaded guilty to COth(S) 011€ CLEHK us orstalct const
SGU"" "_r"'\i\i Dio'i'rii\_.¢ \._)t“ \../F\L.ir_\')i'is`di.£\
_ - _ _ l _ _ _ BY DEFJUTY
Accordmgly, the defendant is ad}udged guilty of such count(s), which involve the following offenh’ets). 10 '
Couot
Title & Section Nature of Offense Number|s[
18 USC 641 Theft of Public Property (Felony) 1
The defendant is sentenced as provided in pages 2 through 3 of this judgment
The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.
[| The defendant has been found not guilty on count(S)
|:] Count(s) dismissed on the motion of the United States.
m Assessment : $100.00
IVTA Assessment*: $
[l

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
Fine waived |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days cf any
change of name, residence, or mailing address until all iines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

 

 

 

l
N. ANTHONY .l. BATTAGL
UNITED STATES DISTRIC DGE

l 8CR41 OZ-AJB

 

5

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: SALVADOR AYALA REYES 01) Judgment - Page 2 of 3
CASE NUMBER: lSCR4l 02-AJB

PROBATION

The defendant is hereby sentenced to probation for a term of:
THREE (3) YEARS

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For offenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use cfa controlled
substance The defendant shall submit to one drug test within 15 days of release ii'orn imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court’S determination that the defendant poses a low risk of future
substance abuse. (Check, z`fapplicable.)
The defendant shall not possess a tirearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection cfa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
m Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
[l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he cr she

resides, works, is a student, or was convicted of a qualifying offense. (Check §fapph'cable.)

g The defendant shall participate in an approved program for domestic violence. (Check z'fappffcable.)

If this judgment imposes a fmc or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply

with any special conditions imposed

1)
2)
3)
4)
5)

6)
7)

3)
9)

10)

11)
12)

13)

STANDARD CONDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation officcr;

the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

the defendant shall answer truthiiilly all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other family responsibilities;

the defendant shall work regularly at a lawihl occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted cfa felony,
unless granted permission to do so by the probation officer;

the defendant shall permit a probation officer to visit him or her at any time at home cr elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

the defendant Shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement ofticer;

the defendant shall not enter into any agreement to act as an informer or a special agent cfa law enforcement agency without the permission of
the court; and

as directed by the probation oHicer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history cr characteristics and shall permit the probation officer to make such notificaticns and to confirm the defendant’s compliance
with such notification requirement

18CR4102-AJB

 

t o

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: SALVADOR AYALA REYES Ol)
CASE NUMBER: lSCR4l OZ-AJB

RESTITUTION

The defendant shall pay restitution in the amount of $64,110.10

$39,941.80 ~ Social Security Administration

$24,168.30 - California Department of
Health Care Services

Restitution payments of $5 0 per month

Judgment - Page 3 of 3

unto the United States of America.

18CR4102-AJB

 

